Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent "to enter and record a judgment of acquittal with respect to at least the greater counts” of Queens County Indictment No. 3598/92 in the proceeding entitled People v Herbin.
Motion by the respondent to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding and the papers filed in opposition thereto and in support of the motion, it is
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.